                    1    DOWNEY BRAND LLP
                         DANIEL J. MCVEIGH (Bar No. 77410)
                    2    ELIZABETH B. STALLARD (Bar No. 221445)
                         621 Capitol Mall, Eighteenth Floor
                    3    Sacramento, CA 95814
                         Telephone: (916) 444-1000
                    4    Facsimile: (916) 444-2100
                         estallard@downeybrand.com
                    5
                         Attorneys for Defendant
                    6    DIGNITY HEALTH, a California public benefit
                         corporation, formerly named CATHOLIC
                    7    HEALTHCARE WEST

                    8
                                                           UNITED STATES DISTRICT COURT
                    9
                                                           EASTERN DISTRICT OF CALIFORNIA
                   10

                   11    EDWARD L. KEMPER and CONNIE J.                        Case No. 2:06-CV-00295-TLN-EFB
                         ARNOLD, for themselves and all others
                   12    similarly situated,                                   SETTLEMENT CORRECTED FACILITY
                                                                               ORDER FOR ST. BERNARDINE
DOWNEY BRAND LLP




                   13                        Plaintiffs,                       MEDICAL CENTER
                   14    v.
                                                                               Date:     July 11, 2019
                   15    CATHOLIC HEALTHCARE WEST, a                           Time:     2:00 p.m.
                         California corporation dba MERCY SAN                  Ctrm:     2, 15th Floor
                   16    JUAN MEDICAL CENTER, dba                              Judge:    Honorable Troy L. Nunley
                         NORTHRIDGE HOSPITAL MEDICAL
                   17    CENTER and OTHER CATHOLIC
                         HEALTHCARE WEST OWNED
                   18    FACILITIES,
                   19                        Defendants.
                   20
                   21                This matter, having come before the Court on the Unopposed Motion for a Settlement
                   22   Corrected Facility Order for the St. Bernardine Medical Center Facility, filed by Defendant
                   23   Dignity Health, a California public benefit corporation formerly named Catholic Healthcare West
                   24   (“Dignity Health”), and the Court having reviewed the Motion and being otherwise fully advised
                   25   on the matter:
                   26   ///
                   27   ///
                   28
                         1561918.1                                         1
                                            SETTLEMENT CORRECTED FACILITY ORDER – ST. BERNARDINE MED. CTR.
                    1                It is hereby ORDERED AND ADJUDGED that Dignity Health’s Unopposed Motion for

                    2   a Settlement Corrected Facility Order for the St. Bernardine Medical Center Facility (ECF No.

                    3   286) is GRANTED. A Settlement Corrected Facility Order is hereby entered as to St. Bernardine

                    4   Medical Center, including each of its related facilities as identified in Section 2 of the Facility

                    5   Consent Decree – St. Bernardine Medical Center, which has fulfilled its obligations under and

                    6   complied with its Consent Decree and Facility Modification Plan. This Order constitutes a final

                    7   judgment for purposes of Federal Rule of Civil Procedure 54.

                    8                IT IS SO ORDERED.

                    9   Dated: July 11, 2019

                   10

                   11

                   12
                                                         Troy L. Nunley
DOWNEY BRAND LLP




                   13                                    United States District Judge
                   14

                   15

                   16

                   17

                   18

                   19

                   20
                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
                         1561918.1                                          2
                                            SETTLEMENT CORRECTED FACILITY ORDER – ST. BERNARDINE MED. CTR.
